DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2017/0047361 A1).
In regard to claim 1, Xu et al. discloses a display substrate, comprising (see e.g. Figure 8): 
a display area 100 and a peripheral area 200 located outside the display area, 
wherein the peripheral area 200 comprises a circuit binding area (i.e. where drive circuit is), 
the display substrate comprises a base substrate and a wireless charging antenna 40-43 disposed on the base substrate, the wireless charging antenna 40-43 comprises a power receiving 40,41 and a connection lead 42/43, wherein the connection lead is connected to the power receiving coil 40,41, and the power receiving coil 40,41 is connected to the circuit binding area.
In regard to claim 2, Xu et al. discloses the limitations as applied to claim 1 above, and (see e.g. Figure 8):
wherein the power receiving coil 40,41  has a rectangular spiral shape, the power receiving coil 40,41 comprises a first conductive line extending in a first direction and a second conductive line extending in a second direction, the first conductive line and the second conductive line are perpendicular to each other and alternately connected in an end-to-end manner.
In regard to claim 10, Xu et al. discloses a display panel comprising the display substrate according claim 1 (see e.g. Figures 8-18).
In regard to claim 11, Xu et al. discloses a display device, comprising the display panel according to claim 10 (see e.g. Figures 8-18).
In regard to claim 19, Xu et al. discloses a display panel comprising the display substrate according claim 2 (see e.g. Figures 8-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2017/0047361 A1) in view of Wang et al. (US 2018/0067590 A1).
In regard to claim 9, Xu et al. discloses the limitations as applied to claim 2 above, but fails to disclose
a black matrix; wherein the first conductive line and the second conductive line are disposed in an area covered by the black matrix.
However, Wang et al. discloses (see e.g. Figure 5):
a black matrix 24; wherein the first conductive line 21 and the second conductive line 21 are disposed in an area covered by the black matrix 24.
Given the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Xu et al. with a black matrix; wherein the first conductive line and the second conductive line are disposed in an area covered by the black matrix.
Doing so would block unwanted light leakage from components not directly contributing to the display image.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2017/0047361 A1).
In regard to claim 12, Xu et al. discloses the limitations as applied to claim 11 above, but fails to disclose
a main board, a flexible printed circuit board connector, and a battery, wherein the main board is connected to the flexible printed circuit board connector, the main board is connected to the battery, and the connection lead connected to the power receiving coil is connected to the flexible printed circuit board connector in the circuit binding area.
However, one of ordinary skill in the art would recognize that the power receiving coil would connect with a battery FPC and circuit boards as is known in the art.  Further, one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Xu et al. with a main board, a flexible printed circuit board connector, and a battery, wherein the main board is connected to the flexible printed circuit board connector, the main board is connected to the battery, and the connection lead connected to the power receiving coil is connected to the flexible printed circuit board connector in the circuit binding area.
Doing so would allow the device to operate as a wirelessly charging display device. 

Allowable Subject Matter
Claims 3-8, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 3, the closest prior art references fail to disclose or make obvious the limitations, “a pixel electrode, wherein the first conductive line is disposed on a same layer as the pixel electrode and is made of a same material as the pixel electrode.”
In regard to dependent claims 4-7 and 14-18, the closest prior art references fail to disclose or make obvious the limitations, “a touch electrode and a wiring, wherein the wiring comprises a plurality of' dummy wirings and a touch electrode wiring connected to the touch electrode, wherein at least one of the plurality of dummy wirings is used as the second conductive line.”
In regard to dependent claim 8, the closest prior art references fail to disclose or make obvious the limitations, “the first conductive line and the second conductive line are disposed on different layers, and the first conductive line and the second conductive line are connected through a via hole.”
In regard to dependent claim 13, the closest prior art references fail to disclose or make obvious the limitations, “A wireless charging method, applied to the display device according to claim 1 comprising:  4Serial No : Lnknow nAity. Dk1 No BOED] 134PIJSA PlUS2020042CNdividing a duration of one frame of display image into a display period, a touch period and a charging period, and performing a wireless charging during the charging period by using the wireless charging antenna.”
In regard to dependent claim 20, the closest prior art references fail to disclose or make obvious the limitations, “A wireless charging method, applied to the display device according to claim 12, comprising: dividing a duration of one frame of display image into a display period, a touch period and a charging period, and performing a wireless charging during the charging period by using the wireless charging antenna.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871